PER CURIAM.
Appellant brought an action against a number of parties, including the City of Hollywood Police Department, which is not an entity subject to suit. Eddy v. City of Miami, 715 F.Supp. 1553, 1556 (S.D.Fla.1989) (“Where a police department is an integral part of the city government as the vehicle through which the city government fulfills its policing functions, it is not an entity subject to suit.”). We affirm the dismissal of the police department without prejudice to appellant amending his complaint to add the proper entity. Affirmed.
POLEN, KLEIN and SHAHOOD, JJ„ concur.